Appeal dismissed on the ground that the appellant does not have the right to appeal. (Conservation Law, §§ 682, 683; Code Crim. Proc. §§ 518-520; People v. La Barbera, 274 N. Y. 339; People v. Wolf, 247 id. 189; People v. Reed, 276 id. 5.) All concur. (The order affirms a judgment of the Niagara Falls Police Court which dismisses the information filed against the defendant for the failure to pay a parking fee at the State Reservation of Niagara.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ